Citation Nr: 0631601	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from December 22, 2002?

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, which granted entitlement to 
service connection for PTSD and assigned a 10 percent rating 
effective December 22, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran contends that his PTSD is more disabling than 
currently evaluated.  This is an original claim placed in 
appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility to staged ratings during the entire 
time period covered by appeal.  Unfortunately, the veteran 
has not been examined by VA since January 2003.  Given the 
assertion that PTSD is more severely disabling than the 
current evaluation reflects, a current examination is in 
order.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish an effective date 
for the claim on appeal, as outlined by 
the United States Court of Appeals for 
Veterans Claims in Dingess v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  The 
corrective notice should, among other 
things, invite the veteran to submit 
any additional evidence or argument he 
has in his possession that may further 
his claim.

2.  Thereafter the RO should schedule 
the veteran for a VA psychiatric 
examination for the purpose of 
determining the current severity of his 
service-connected PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any tests 
deemed necessary should be 
accomplished.  The examiner should 
distinguish the degree of impairment 
due to PTSD from any other nonservice-
connected disorder that may be present, 
to include substance abuse, attention 
deficit disorder, and attention deficit 
hyperactivity disorder.  The examiner 
must attempt to assign a GAF scale 
score that identifies the degree of 
impairment due solely to PTSD.  If it 
is impossible to make such a 
distinction, the examiner should so 
state.  

3.  The RO should then review the 
claims file and undertake any 
additional actions deemed necessary to 
comply with the provisions of the VCAA.  
When the RO is satisfied that the 
record is complete and that all 
requested actions have been 
accomplished, the claim must be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case.  
The records should then be returned to 
the Board for further appellate review.

The purpose of this remand is to ensure a complete record 
for appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

